Six, J.,
dissenting: I would affirm the district court and hold that K.S.A. 1993 Supp. 79-4701(c) is constitutional. The majority dons a policy-making hat in rejecting the constitutional mandate given to the legislature to “define bingo.”
Kan. Const, art. 15, § 3 is a ban on lotteries. Art. 15, § 3a permits an exception to the ban and allows the legislature to regulate “the conduct of games of ‘bingo,’ as defined by law” to benefit bona fide nonprofit organizations. Art. 15, § 3a specifically gives the legislature, in conjunction with the governor, the power to define games of bingo. The legislature exercised its definitional power in adopting K.S.A. 1993 Supp. 79-4701(c).
The majority substitutes its own “common understanding” of the definition of “bingo” in order to compensate for the lack of evidence about what the framers and voters understood to be “bingo” when Art. 15, § 3a was passed. In doing so, the majority, in my opinion, devalues the pertinent constitutional language.
My analysis begins with the bingo amendment:
“Notwithstanding the provisions of section 3 of article 15 of the constitution of the state of Kansas, the legislature may regulate, license and tax the operation or conduct of games of ‘bingo,’ as defined by law, by bona Me nonprofit religious, charitable, fraternal, educational and veterans organizations.’ ” Art. 15, § 3a. (Emphasis added.)
An examination of the bingo amendment brings two concepts into focus. First, Art. 15, § 3a specifically states “games of ‘bingo’ ” shall be “defined by law.” As the majority notes, the record is void of any evidence actually demonstrating what the framers or voters envisioned as “bingo” when they approved Art. 15, § 3a. The plain language in the amendment, however, indicates that the framers and voters intended to delegate the power to define “games of ‘bingo’ ” to the legislature. Thus, the voters’ common understanding at the time the amendment was adopted must have been that the legislature would define “games of ‘bingo.’ ”
Second, Art. 15, § 3a speaks in the plural, “games of ‘bingo.’ ” Despite the plain wording of the amendment, the majority reasons that voters envisioned only one type of bingo (what the majority concludes from its collective personal experience is “tra*764ditional bingo”). If voters had intended to authorize the legislature to approve only one version of “bingo,” there would have been no need to use the plural “games” in the amendment. The concept that there were various kinds of bingo games was not new to Kansas in 1974 when Art. 15, § 3a was adopted. In 1972, this court considered arguments that “bingo” had different meanings. See State v. Nelson, 210 Kan. 439, 448, 502 P.2d 841 (1972) (Kaul, J., concurring.). In Nelson, Justice Kaul referenced Webster’s Third New International Dictionary (unabridged) in noting that “bingo” had been defined as a game similar to lotto or keno on a card with a five-number grid or a dice game with petty merchandise as stakes. 210 Kan. at 448.
“ Tn ascertaining the meaning of a constitutional provision courts consider the circumstances attending its adoption.’ ” State ex rel. Braun v. A Tract of Land, 16 Kan. App. 2d 757, 760, 829 P.2d 600 (quoting Wall v. Harrison, 201 Kan. 600, 603, 443 P.2d 266 [1968]), aff’d 251 Kan. 685, 840 P.2d 453 (1992). Thus, the history of the efforts to legalize bingo playing in Kansas as related by the majority is relevant. However, by declaring K.S.A. 1993 Supp. 79-4701(c) unconstitutional, the majority assumes the legislative role of defining “bingo.” The majority acknowledges, “As we have no clear precedent to guide us we are limited to determining whether instant bingo contains enough of the basic elements or characteristics of bingo to be lawfully defined as a game of bingo.” The majority’s reasoning might be persuasive if the amendment simply allowed the legislature to regulate “games of bingo to benefit certain nonprofit organizations.” If the amendment had been drafted that way, the phrase “games of bingo” would require definition. If no “clear precedent” supplied a definition, this court would indeed be “limited to determining whether instant bingo contains enough of the basic elements” of bingo to come within that definition. But, that is not how Art. 15, \ 3a reads. The framers of Art. 15, % 3a may have understood that over the course of time, “bingo” has meant a variety of games and, consequently, specifically delegated the responsibility for defining “games of 'bingo’ ” to the legislature.
Implicit in the majority’s reasoning is a concern that the legislature acted imprudently in defining “instant bingo” as bingo. *765We have addressed the court’s role as legislative critic in the past. The teaching is clear:
“Our constitution does not make this court the critic of the legislature; rather, this court is the guardian of the constitution and every legislative act comes before us with a presumption of constitutionality. ... In determining whether a statute is constitutional, courts must guard against substituting their views on economic or social policy for those of the legislature. Courts are only concerned with the legislative power to enact statutes, not with the wisdom behind those enactments. When a legislative act is appropriately challenged as not conforming to a constitutional mandate, the function of the court is to lay the constitutional provision invoked beside the challenged statute and decide whether the latter squares with the former — that is to say, the function of the court is merely to ascertain and declare whether legislation was enacted in accordance with or in contravention of the constitution — and not to approve or condemn the underlying policy.” Samsel v. Wheeler Transport Services, Inc., 246 Kan. 336, 348-49, 789 P.2d 541 (1990).
Two states, California and Alabama, have considered similar bingo issues. Both cases, People v. 8,000 Punchboard Card Devices, 142 Cal. App. 3d 618, 191 Cal. Rptr. 154 (1983), and City of Piedmont v. Evans, 642 So. 2d 435 (Ala. 1994), are discussed by the majority. If anything, Punchboard and City of Piedmont indirectly support the constitutionality of K.S.A. 1993 Supp. 79-4701(c). In Punchboard, the State of California unsuccessfully advanced the same argument on behalf of California that the Kansas Attorney General’s office has presented to us. The California Court of Appeal stated:
“Neither the express language of article IV, section 19, subdivision (c) [of the California Constitution] nor any clear import to be divined from the constitutional amendment, demonstrate that die statutory definition of bingo as amended in 1979 is unreasonable or clearly inconsistent with the Constitution. We therefore cannot accept the Attorney General’s view that punchboard bingo is not constitutionally authorized.” 142 Cal. App. 3d at 622.
Of marked significance is the language the California Constitution did not contain but which the Kansas framers included in Art. 15, § 3a, i.e., “games of ‘bingo’ as defined by law.” The California Constitution states that “ ‘the Legislature by statute may authorize cities and counties to provide for bingo games, but only for charitable purposes.’ ” 142 Cal. App. 3d at 620. No constitutional responsibility for defining bingo games was given to the *766California Legislature, yet the California Court of Appeal still deferred to the legislature’s decision upon concluding that “bingo” could mean many different things. Consequently, Punchboard weighs in favor of the constitutionality of K.S.A. 1993 Supp. 79-4701(c) under a Kansas Constitution that entrusts the definition of bingo to the legislature.
Of equal significance is the language not found in the Alabama Constitution reviewed in City of Piedmont.
The constitutional language at issue in City of Piedmont is:
“Amendment No. 508
“BINGO GAMES IN CALHOUN COUNTY.
“The operation of bingo games for prizes or money by certain nonprofit organizations for charitable, educational, or other lawful purposes shall be legal in Calhoun county, subject to the provisions of any resolution or ordinance by the county governing body or the governing bodies of the respective cities and towns, within their respective jurisdictions as provided by law regulating such operation. The said governing bodies shall have the authority to promulgate rules and regulations for the issuance of permits or licenses and/or operation of bingo games, within their respective jurisdictions . . . ." (Emphasis added.) Ala. Const., Amend. No. 508, Vol. 2, Ala. Code (1990).
The result in City of Piedmont is understandable. The people of Alabama did not vest the authority to “define games of bingo” in either the Alabama Legislature or the various governing bodies of Calhoun County.
The majority quotes the observations as to the various types of bingo in Punchboard, 142 Cal. App. 3d at 621-22. I also agree with the majority’s determination that the record lacks any evidence which would indicate what the framers and voters thought or intended when approving the language in Art. 15, § 3a. Therefore, we are restricted to examining the plain language of the amendment, giving each word due force and applying the common meaning of the words used. The relevant language of the amendment grants the legislature full authority in defining the term “bingo.” The constitution places the responsibility for defining “bingo” with the legislature, not with this court. The majority defines bingo based upon the configuration of the numbers on a card and the process selected by the legislature to determine the winning combination of numbers.
*767I conclude that the more plausible explanation of the usage of the plural for the word game indicates a contemplation of the existence of more than one type of “bingo game.” The question is whether it is rational to conclude that “instant bingo” is in fact a “game of bingo” which may have been contemplated. My view is influenced by the conclusion in Punchboard that no common meaning of the term bingo exists. 142 Cal. App. 3d at 622.
The majority glides over the character of the two games by noting, “We have carefully reviewed the alleged similarities and, rather than discuss each one, suffice it to say we are not persuaded by them. . . . These so-called basic elements or characteristics are nothing more than a play upon the words of the constitution and the statutes regulating bingo. We find none of them to be a true characteristic inherent in bingo or similar games.” I do not agree. A review of the elements of call bingo and instant bingo suggests similarities in the games. Both are games of chance that: (1) involve pre-printed cards; (2) provide the player an opportunity to win or lose that is determined by the particular card first purchased or acquired; the games are won or lost when the cards are purchased, as no two cards are identical; (3) regulate the amount that any individual can wager; (4) preserve the requirement that the game be operated only by nonprofit charitable, educational, religious, fraternal, or veterans organizations; (5) announce the prize and guarantee a winner or winners out of a finite number of participants; (6) ensure that proceeds derived from the operation of the game do not go to any individual interest but are for the benefit of the appropriate nonprofit entity conducting the game; (7) require players to play against each other and not against the “house”; (8) are conducted in the presence of the participants; and (9) subject the operation and conduct of the games to taxation to pay for the cost of licensing, inspecting, and regulating the conduct of the game, as well as to pay for other programs under state control. K.S.A. 1993 Supp. 79-4701; K.S.A. 1993 Supp. 79-4704. While I agree that the legislature’s authority to define “games of bingo” is not unlimited, I view the K.S.A. 1993 Supp. 79-4701(c) game of “instant bingo” as an envisioned expansion of the constitutional mandate set forth in Art. 15, § 3a.
*768I separate from the majority over the emphasis to be placed on the Art. 15, § 3a constitutional grant to the legislature as the branch of government to define “games of bingo.” Specifically pinpointing legislative definitional authority appears unique to the Kansas Constitution. The parties have not directed us to a similar constitutional provision. Rather than crafting a rationale dependent on the anecdotal remembrances of what the majority thinks bingo should be, I would leave the definitional responsibility for “games of bingo” where the constitution put it, with the legislature.
Davis, J., joins the foregoing dissenting opinion.